DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 contains the limitation “wherein each reflector is a reflective surface of a lens”. However, claim 16, from which claim 19 depends includes the limitation “each of 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino et al. (US 5,977,478) in view of Sutin (US 2012/0006405).

Regarding claim 1, Hibino discloses a solar array in Figure 31, comprising: 
a plurality of solar cells (12) arranged in a horizontal direction with each solar cell positioned substantially perpendicular to a mounting surface (The solar cells have many 
a plurality of angled reflectors (prisms 16 with reflective surfaces 18) arranged substantial parallel to one another in the horizontal direction (Figure 31, column 6 lines 5-21 and column 11 line 38-column 12 line 11),
each of the reflectors (prisms 16 with reflective surfaces 18) is a lens (As discussed in column 3 lines 30-57 and column 6 lines 5-21, the reflector is a prism 16 which refracts light and is made of a material with a refractive index larger than air such as glass or transparent resin which reads on a lens) in a wedge shape (Figure 31, see triangular cross-section) facing towards each of the solar cells (12) at an angle (Figure 31), 
each lens comprises a side cross-section (Shown in Figure 31), an entrance surface (incident surface 20), a bottom surface (surface adjacent solar cell 12), and a reflector surface (mirror surface 18) (column 11 line 38- column 12 line 11 and column 6 lines 5-21),
wherein each reflector (prisms 16 with reflective surfaces 18) is configured to reflect an incoming source light from a vertical direction to a respective one of the plurality of solar cells (12) (Figure 31, column 6 lines 5-21 and column 11 line 38- column 12 line 11).

Hibino does not disclose that each reflector surface embodies a gradient texture, wherein the reflector surface comprises a plurality of flat surfaces and a plurality of angled elevation surfaces.


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the reflector surface of Hibino with a reflector surface having the gradient texture taught by Sutin, because the gradient texture allows light collection from many angles and improves the light collection efficiency of the device (Sutin, [19] and [26]).

Regarding claim 2, modified Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the source light is sun light (abstract).

	Regarding claims 7 and 8, modified Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the source light enters the solar array via each entrance surface (incident surface 20) and wherein each entrance surface (incident surface 20) is substantially flat (Figure 31 and column 11 line 38-column 12 line 11).

Regarding claim 13, modified Hibino discloses all of the claim limitations as set forth above. Modified Hibino discloses that the reflector surface that an angle θ is 

Regarding claims 14-15, modified Hibino discloses all of the claim limitations as set forth above. Sutin additionally discloses that the geometry of the facets including the angle formed between each of the flat surfaces and each of the angled elevation surfaces can be adjusted to maximize the light incident on the solar cells and maximize efficiency of the device ([30]-[37] and [48]-[58] and Figures 1-4), but Sutin does not disclose that the angle θ is about 30 to 60 degrees and wherein the angle θ is about 45 degrees.
However, the routine experimental modification of modified Hibino done in order to ascertain maximum light incident on the solar cells and maximize efficiency of the device of modified Hibino fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the angle 0 in the device of modified Hibino and would have been motivated to do so in order to maximum light incident on the solar cells and maximize efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.



directing a source light (sunlight) into a plurality of angled reflectors (prisms 16 with reflective surfaces 18) arranged substantially parallel to one another in a horizontal direction (Figure 31, column 6 lines 5-21 and column 11 line 38-column 12 line 11); 
reflecting the source light (sunlight) onto a plurality of solar cells (12) arranged in the horizontal direction with each solar cell (12) positioned substantially perpendicular to a mounting surface and facing towards each of the reflectors (Figure 31, column 6 lines 5-21 and column 11 line 38- column 12 line 11, the solar cells have many surfaces and have surfaces perpendicular to a mounting surface as shown in Figure 31); and
generating electricity from the plurality of solar cells (column 13 lines 26-45, the solar cells generate electricity from the incident sunlight),
wherein each of the reflectors (prisms 16 with reflective surfaces 18) is a lens (As discussed in column 3 lines 30-57 and column 6 lines 5-21, the reflector is a prism 16 which refracts light and is made of a material with a refractive index larger than air such as glass or transparent resin which reads on a lens) in a wedge shape (Figure 31, see triangular cross-section) facing towards each of the solar cells (12) at an angle (Figure 31) comprising a side cross-section (Shown in Figure 31), an entrance surface (incident surface 20), a bottom surface (surface adjacent solar cell 12), and a reflector surface (mirror surface 18) (column 11 line 38- column 12 line 11 and column 6 lines 5-21).


Sutin discloses a solar concentrating system in Figures 1-4 comprising a reflector surface (16) reflecting sunlight onto a solar cell (PV element 14) ([18]-[19]), wherein the reflector surface (16) embodies a gradient texture and comprises a plurality of flat surfaces and a plurality of angled elevation surfaces (See Fresnel reflector with facets 24 in Figures 1-2 and [27]-[30]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the reflector surface of Hibino with a reflector surface having the gradient texture taught by Sutin, because the gradient texture allows light collection from many angles and improves the light collection efficiency of the device (Sutin, [19] and [26]).

Regarding claim 17, modified Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the source light is sun light (abstract).

	Regarding claim 19, modified Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the reflector is a reflective surface (18) of a lens (As discussed in column 3 lines 30-57 and column 6 lines 5-21, the reflector 18 is a reflective surface of prism 16 which refracts light and is made of a material with a .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
With respect to the arguments to the species restriction of claims 9-10, Examiner respectfully disagrees. In the response filed 6/04/2021, applicant elected the embodiment of Species C as defined in Figure 6B and [40], which states “Entrance surface 605 and side cross-section 607 can be substantially flat. Reflector surface 606 in this embodiment can be gradient textured to serve as a reflector”. Thus, the elected embodiment has an entrance surface which is substantially flat. Claims 9 and 10 are directed to embodiments with an entrance surface having a curved shape as defined in Figure 6C and [41] (Species D) and an entrance surface having substantially rounded shapes according to Figure 6D and [42] (Specie E). The entrance surface with a curved shape according to species D and the entrance surface having substantially rounded shapes according to species E are mutually exclusive from an entrance surface that is substantially flat according to elected species C. 

Applicant argues that neither Hibino nor Sutin teach or suggest the claimed gradient texture for the reflector surface. Applicant argues that Sutin’s Fresnel reflector surface, relied on by the Office, is different from the claimed gradient texture. 

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726